      Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 1 of 7



             IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


JULIE P. KRAUS,                                              )
                                                             )
Plaintiff,                                                   )
                                                             ) Case No. Civ-19-618 PRW
                 v.                                          )
                                                             )
QEP Resources, Inc.,                                         )
                                                             )
Defendant.                                                   )


                             FIRST AMENDED COMPLAINT

Plaintiff, for her amended1 causes of action alleges and states:

1.           This is an action brought pursuant to 29 U.S.C § 1001, et. seq.

             (ERISA).

2.           The Court has jurisdiction pursuant to ERISA.

3.           Plaintiff is a citizen of Kingfisher County, Oklahoma; defendant, a

             Colorado corporation, does business and has significant contacts

             in Oklahoma.

4.           Jurisdiction and venue in this court are proper.

                                 FIRST CAUSE OF ACTION

5.           Plaintiff is the primary beneficiary of her late husband Larry Kraus’s

             employee welfare benefit life and accidental death (AD&D)

             insurance plan (“The plan”). This insurance, issued by



1
 Plaintiff’s State Court petition was removed to this Court by Defendant. No responsive pleading has yet
been filed by Defendant. Amendment as a matter of course is thus proper under Fed.R.Civ.P. 15(a)(1)(B).
      Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 2 of 7



             Metropolitan Life (an employee welfare benefit plan as defined by

             ERISA) was provided to Mr. Kraus by defendant, who was the Plan

             Administrator, a fiduciary as defined by ERISA. The plan provided

             for payment of insurance benefits to Plaintiff in the event of the

             death of Mr. Kraus.

6.           Mr. Kraus died on or about May 22, 2016.

7.           At all relevant times, Plaintiff’s decedent was covered, or should

             have been covered, by the plan, in the amount of $665,000.00.

8.           Mr. Kraus became totally disabled2 as defined by the plan on or

             about August 8, 2014, and thus became eligible for continuation

             and/or portability coverage of his Life and AD&D plan.

9.           Mr. Kraus applied for and received disability benefits from

             Defendant’s insurance Company, Metropolitan Life (Met Life), as

             a result of his disabling stroke of August 8, 2014; MetLife paid

             Mr. Kraus disability benefits until his death.

10.          The Plan’s life (basic life, Supplemental Life and Optional Life)

             policy provides that coverage shall continue in the event of an

             insured’s total disability; premium payment for the coverage is

             waived in the event of total disability.

11.          Mr. Krauss timely applied for said premium waiver continuation

             coverage, notifying Metropolitan Life of his total disability.


2
 Mr. Kraus’ disability was the result of a stroke; the stroke disabled him physically and also caused him to
suffer disabling cognitive impairment.
      Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 3 of 7



12.       In or around February 2015, QEP notified Mr. Kraus that his

          employment position had been eliminated.

13.       QEP undertook to assist Mr. Krauss with the paperwork

          necessary to facilitate his retirement and to continue his

          insurance coverage.

14.       Part of the paperwork QEP assisted Mr. Krauss with included a

          “Life Insurance Designation of Beneficiary” which, unbeknownst

          to Mr. Kraus, caused Mr. Kraus’ Life Insurance coverages to

          drop from $665,000.00 to $50,000.00. Mr. Krauss, complying with

          his employer’s request, signed the form, which was later

          submitted to MetLife by QEP. At no time did any employee of

          QEP notify Mr. Kraus that filling out this paperwork would cause

          him to lose $615,000.00 in life coverage, and the form is silent

          as to this consequence.

15.       Had Mr. Kraus known of the financially devastating result of

          signing the paperwork voiding his supplemental life coverage

          he would have not signed it. Moreover, had Mr. Kraus been

          advised that the form OEP had him sign would affect his life

          insurance coverage, he could have and would have paid for

          “ported   coverage”    which   would    have    continued    his

          optional/supplemental life coverage in an amount equal to his

          pre-retirement benefits. QEP, having undertaken the fiduciary

          responsibility of assisting Mr. Kraus, failed to inform him that
      Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 4 of 7



          election of ported coverage was only available for a maximum 91

          days after retirement. As a result of QEPs failure to properly

          carry out the fiduciary duties it undertook, and Mr. Kraus’s

          reliance upon QEP’s benefit specialists’ advice, the opportunity or

          to continue life coverage in the amount of $615,000.00 was lost.

16.       Mr. Kraus relied upon the assistance and expertise of the QEP

          benefit specialist employees who undertook the responsibility of

          assisting and advising him with his retirement.

17.       Additionally, as a result of his stroke, Mr. Kraus lacked the

          requisite mental capacity to execute the documents changing his

          coverage; QEP know or should have known of this.

18.       QEP, exercising its fiduciary duty as Plan Administrator, failed to

          properly advise Mr. Kraus and to notify him of his right to elect

          continuation/ported coverage, and instead required or induced

          Mr. Kraus to retire without advising him of his right to continue his

          existing coverage amounts. Defendant’s acts and omissions, all

          in breach of its fiduciary duty, resulted in a loss of coverage for all

          but “basic coverage” in the amount of $50,000.00 provided

          retirees, causing a net loss to Plaintiff of $615,000.00.

19.       Moreover, Defendant failed in its fiduciary duty to notify Mr.

          Kraus of changes to coverage caused by his retirement.

20.       After her husband’s death, Plaintiff made a claim for the death

          benefits provided by the plan, and complied with all relevant
      Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 5 of 7



          administrative procedures regarding her claim and appeal for the

          benefits at issue; QEP again “assisted” Ms. Kraus in submitting her

          claim for life insurance.

21.       Metropolitan Life denied Plaintiff’s claim as well as her

          administrative appeal of said denial, asserting that the premium

          waiver claim had been denied, and that Mr. Kraus’ retirement

          effectively reduced his life insurance coverage to $50,000.00.

22.       As a result of Defendant’s acts and omissions, Plaintiff has been

          damaged in the amount of $615,000.00; Plaintiff has also incurred

          legal costs and attorney’s fees.

23.       Plaintiff has exhausted all administrative remedies and this action

          is timely filed.

   Wherefore, Plaintiff seeks an award of damages in the amount of

$615,000.00 and all appropriate relief under ERISA’s remedial scheme for

the full amount of the benefits at issue, pursuant to 29 U.S.C 1132 §

(a)(1)(B), or alternatively pursuant to 29 U.S.C §1132 (a)(3), additionally

including all incurred costs, interest and attorney’s fees.

                                             Respectfully Submitted,



                                             _/s/ Roy S. Dickinson
                                             Roy S. Dickinson, OBA #13266
                                             1408 Winding Ridge Rd.
                                             Norman, OK 73072
ATTORNEY’S LIEN CLAIMED                      (405) 321-3288
                                             (405)973-2204 (fax)
                                             Roy.d@coxinet.net
    Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 6 of 7



                        Certificate of Service

       I hereby certify that on September 6, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice
of Electronic Filing to the following ECF registrants:


Casey Cooper, Esq.
James Wesley S. Pebsworth, Esq.
GABLEGOTWALS
1100 ONEOK Plaza
100 West Fifth Street
Tulsa, Oklahoma 74103


_/s/ Roy S. Dickinson
Case 5:19-cv-00618-PRW Document 10 Filed 09/06/19 Page 7 of 7
